Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katherine Pacynski on 3/8/2022.

The application has been amended as follows: 
In claim 5, please replace [through-holes] with --through holes--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the structural assembly of claim 1. In particular, the prior art fails to teach an article of manufacture including a bead of material in a preactivation state that has a viscosity that is both sufficient to allow the pressure of applying the material to move the material through the through holes on the article of manufacture and the material in the preactivation state conforms to the through hole to self-anchor the material and resists pull through. Pertinent prior art taught material that had been activated or solidified to the point of no longer having a viscosity that would allow for conforming to the through hole to self-anchor the material but did not teach the combination of a material having a viscosity, still in a pre-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 3-10, 12-14, 17 and 20-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT S WALTERS JR/
March 8, 2022Primary Examiner, Art Unit 1759